One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
- (BG) Mr President, fellow Members, one of the greatest challenges facing Bulgaria is the transparent use of resources from the European funds. Our country has shown serious failings in working with the pre-accession programmes, resulting in hundreds of millions of euros being blocked under the PHARE, ISPA and SAPARD programmes. These blocked funds are a serious signal from the European Commission, which the Bulgarian Government must understand correctly and it must put in place the urgent measures it has promised.
Like our European partners, all Bulgarian citizens must show greater resolve and decisiveness in fighting corruption and organised crime, and in securing reliable, effective controls over how European funds are used. We cannot afford to have any false starts when operating with financial resources from Community structural funds, as this will be fatal to the development of Bulgaria's economy, its agriculture, infrastructure, medium and small business sector, and ultimately for the vitally important rise in Bulgarians' living standards. Unfortunately, it is ordinary citizens, and not those running the country, who are the main victims of the errors and deficiencies in our country's use of European funds.
Joining the European Community gave us the opportunity to operate with European money, but we have to do this by European rules. This is also in the national interest. Therefore, we should not delude ourselves into thinking that we can correct our mistakes without reforming the system.
(BG) Ladies and gentlemen, the world is facing a financial crisis whose scale and consequences nobody as yet can accurately predict. It is even being compared with the Great Depression of the 1920s in the US. At the present moment, it is essential that we act together to overcome the crisis. One year prior to elections, in a crisis situation, we are facing a major test. People will either become convinced of the point and role of the European project, or we will have the opposite effect and reinforce their scepticism. At this point we need a signed Treaty of Lisbon more than anything else.
Our common efforts so far are already yielding the first positive results. We should continue these efforts in at least three directions, because although stabilising the banking sector is the prime necessity, it is not enough in itself. At the moment we are just treating the symptoms without addressing the causes. Future European legislation has to strengthen the mechanisms which control and regulate the financial markets. We need a large-scale package of concrete measures which will mitigate the impact of the crisis on the economy, on manufacturing, and in particular on the social sphere.
And last but not least, we need a separate, specific programme of measures for the new Member States, which have yet to reach the level of development of Europe's financial markets, but are threatened by the indirect consequences of the crisis: falling investments, the rising cost of credit and declining exports.
(DE) Mr President, both before and after the European elections, we shall be hearing the usual regrettable assessment that Europe is too far removed from its citizens. I ask myself what the European Parliament is doing about this.
Some time ago, a colleague and I launched an online petition, which is being dealt with in committee just like other petitions. Approximately one-and-a-half million people have signed this online petition; a figure roughly equivalent to the population of Estonia. Under pressure from the Chairman of the Committee on Petitions, Mr Libicki, this matter was taken to the Conference of Presidents with the request that a debate be permitted in Parliament on how online petitions are to be dealt with in principle. The fact that the petition concerned is about the seat of Parliament should be irrelevant, as we often discuss controversial issues - and I am also aware that not everyone shares my opinion. Yet the failure to permit such a debate and the complaints about how far removed Europe is from its citizens are mutually incompatible.
I should like the Conference of Presidents to do something about this and perhaps bear it in mind when Europe's distance from its citizens is lamented again.
(PL) Mr President, the economic crisis affecting the European and global economies may serve to bring certain over-enthusiastic individuals to their senses. The crisis provides one more reason not to build the Northern gas pipeline. I trust that the economic data will finally convince those who refuse to be swayed by geopolitical arguments, namely that it is unwise to become dependent on a single supplier of energy resources, by the need for internal solidarity between Member States of the Union or by the real threat to the Baltic Sea ecosystem.
It is widely known that the construction and use of a pipeline along the sea bed is significantly more expensive than the proposed land-based alternative. Gazprom has not given any consideration to an alternative route running through politically and economically stable countries that all belong to NATO or to the Union. This suggests that the investors have what can at best be described as dubious intentions. The Moscow stock exchange has been affected particularly badly during the collapse of the world's stock exchanges. Its difficulties may yet achieve more than all the common sense arguments put forward, including the European Parliament's opinion calling for serious consideration of the land-based route for this venture. There is a Polish saying along the lines of 'every cloud has a silver lining' but this cloud is actually very black indeed.
Mr President, last week Amnesty International reported on a possible attempt on the life of the Russian lawyer and human rights defender Karina Moskalenko. Small balls of mercury were found in her car. Mrs Moskalenko has won about 30 cases for Russian citizens against the Russian State in the Court of Human Rights in Strasbourg, and it was here in Strasbourg that an attempt to poison her took place. The next day she was to represent the family of the murdered Anna Politkovskaya at a court hearing in Moscow. It now seems that, after the sequence of murders of independent journalists in Russia, it is the turn of independent lawyers. So it is urgent for us to show solidarity in the strongest possible way, in order to defend those people who help those who cannot help themselves.
Mr President, the real test for any institutional structure, including the EU, is in time of crisis, and we are in a time of crisis. The integration of the so-called new Members is not complete, the Treaty of Lisbon is not yet ratified by all Member States and our dependence on imported energy is increasing.
Unfortunately, although indispensable, common action often comes slowly and with difficulty, because members prefer the individual approach. If we let the latter prevail over the former, our Union is in great danger - irrespective of the moral aspect that those who have benefited most from it have more obligation to see that it gets stronger and not weaker. And the same goes for NATO too. Now, more than ever, we need common analyses, common perceptions, common positions and common action with regard to the increasing challenges we are confronted with.
Let us do this so we will not be accused of wasting the most remarkable example of successful cooperation on a continent ravaged by wars for too long.
Mr President, given that improving energy efficiency is the most effective way of cutting CO2 emissions, and given that the public sector, according to the 2006 directive, is supposed to play an exemplary role in this matter, I am disappointed that there have been no energy-efficiency improvements in connection with the major repairs carried out on the Strasbourg Parliament building. I would like to know where the building's energy performance certificate is displayed.
Furthermore, it is entirely inconsistent for the authorities to have allowed MEPs, in the corridors of Parliament, to sign a life-size model of a bull in support of the written declaration against bullfighting, but not allowed them to sign a banner in support of the written declaration calling for a single seat for the European Parliament. A single seat is how we could best cut our energy use and save EUR 200 million a year.
(GA) Mr President, the European Commission should now review the operation of the Habitats Directive in the European Union. This directive, in my opinion, is being applied too strictly and greater flexibility is now required.
The implementation of the directive is hampering major infrastructural developments in the west of Ireland, and the Galway City outer bypass has borne the consequences of this. This is a road that is urgently needed and the city and population of Galway will suffer if this development cannot go ahead.
It was never intended for this directive to impede major public works. Commissioner Dimas must now act and review this directive in order to ensure that it does not disrupt important developments that could enhance the region's economy.
(FR) Mr President, for several weeks the world has been undergoing a serious financial crisis. It has often been said that it stems from the excesses of unchecked capitalism, the search for profit that is not based on anything concrete, and the failure to regulate our financial system. And, of course, this analysis is quite right! However, less emphasis has been placed on the whirlwind in which our currency would have found itself without the European Union's economic and monetary policy. The euro - as has been pointed out - has withstood the crisis much better than the mark, franc or lira could have withstood it. It is quite clear, too, that the decisions taken eight days ago by Eurogroup, on the initiative of the President-in-Office of the Council of the European Union, have had an immediate effect on the financial markets. Obviously, measures will need to be taken to prevent a further financial crisis from arising in the future. However, if they are to be effective, they will need to be taken at European level. This crisis shows us that the European Union is strong when it speaks with one voice. It demonstrates to us, if demonstration were needed, that the institutional improvements provided for by the Treaty of Lisbon are more necessary than ever. It is therefore more Europe and a better Europe that we need.
(ES) Atlético Madrid, its fans and even the Spanish police are being mistreated by the Union of European Football Associations. However, the problem is wider than this as these federative bodies tend to increase sanctions when people resort to the ordinary courts.
This mediaeval concept of one law for me and another for you is contrary to our law and the European institutions. We must therefore react. In fact, we will end up having to react as these arbitrary mediaeval tyrants must abide by the law and the ordinary procedural guarantees of our Europe.
(RO) The legislative proposal put forward by the European Commission last week concerning illegal logging should have marked a great victory for all those who have actively campaigned over the years against illegal land clearing. However, the Commission has chosen to adopt a minimalist, even idealistic, solution to tackling a very real problem.
There is no standard for certifying the legality of timber. Suppliers are not required to prove the legality of their products. Even the possession and sale of this timber are not recognised directly as criminal offences. If anyone can create standards at will and there is no independent public mechanism for monitoring this activity, all the European Union is doing is encouraging the current illegal practices. It is a disgrace for us to give ourselves a pat on the back and say that we have done a good job when, in actual fact, controls on the legality of timber from the European Union market remain extremely lax.
The European Parliament must adopt a more robust position in its battle to halt uncontrolled land clearing. On this note, I am calling on colleagues from every political group to work together to significantly improve the Commission's proposal. It is only through adopting a clear, effective law that we will be able to issue a strong message to suppliers indicating that we will not tolerate the illegal timber trade in the EU.
(EL) Mr President, the Prime Minister of the FYROM, Mr Gruevski, tried to stir up a big fuss last week, which he even brought to Brussels. The facts are simple: four journalists from the FYROM, who were trying to record the reactions of a small group to the military exercises being held in the area, were escorted to the police station to have their identities confirmed, because they were not carrying their identity cards. They were kept at the police station for just 20 minutes. I consider Mr Gruevski's action to be totally unacceptable.
I would also like to condemn Mr Gruevski's action because he prevented Greek army units which were part of the NATO military force on its way to Kosovo from passing through Skopje a few days ago. And at the same time, he wants to join NATO.
Mr President, last week I visited Azerbaijan with the EP delegation to observe the presidential elections, which were held mostly in line with democratic standards. We had a number of meetings with MPs and high-level officials, including the Minister of Foreign Affairs. As a result, I have to say that my initial fears that practically nothing has been done for the Nabucco project deepened. Azerbaijan is not even aware of the framework of this project.
The European Commission has so far done nothing apart from signing a general agreement of cooperation in the energy field. I think it is ridiculous to hear Commissioners speaking all the time in lofty words about how important this project is for the whole of Europe and at the same time leaving it to single EU countries to negotiate conditions. In my country, Bulgaria, we often say that there is no smoke without fire. Well, in this particular case there is too much smoke and no fire, and we all know we face very strong competition. If the Commission does not get active quickly enough, the whole project will end up in smoke.
Mr President, I think all of us will welcome the fact that some kind of normalisation is beginning to return to financial markets. However, this is not a one-strand crisis, unfortunately, and there are other areas that need to be looked at. One of those is the whole area of credit cards.
Current credit behaviour has proven to be unsustainable, both on an individual and on a broader level. TV programmes, newspapers and magazines over the last years have highlighted the perils of multiple credit card ownership by people who have trouble paying off even one of these cards. Obviously it is up to the individual to act responsibly in this regard, but it is also up to financial institutions, and increasingly retailers, to act responsibly in offering advertising and granting these cards.
It is up to us as public representatives to ensure our citizens are adequately informed. We can stabilise our markets, try to inject liquidity into markets, but if we do not address the issue of responsible credit activity, not just at national and international level, but at all the levels of the economic system, eventual recovery is likely to be limited and unsustainable. To put this into context, the securitised market for credit cards is about as large as the sub-prime mortgage market.
Mr President, every year thousands of grandmothers, mothers and daughters fall victim to breast cancer. Europeans in particular are affected by the disease, as the most common cancer of European women is breast cancer, with an estimated 430 000 new cases diagnosed every year.
The first step to combat this terrible disease is awareness. This month, Europeans must focus on early detection as the primary means of prevention. Detection is a very strong, key issue in this, because in America, for example, 41% of American cases are diagnosed at a very early stage, compared to 29-30% in Europe.
However, 1 in 10 women in the EU will develop breast cancer before she reaches 80 years of age; in addition, every two and a half minutes another woman is diagnosed with breast cancer. The harsh reality of breast cancer is that every seven and a half minutes a woman dies of this disease. In Europe, 132 000 women died of breast cancer in 2006. This October the measures to increase breast cancer awareness, early detection and prevention must come from all levels of decision-making.
Mr President, especially at a time of economic crisis, public opinion in many of our Member States cannot understand how we spend nearly EUR 200 million a year coming here to Strasbourg, especially after we have just had a quarter of a year of not doing so, very successfully having our sessions in Brussels.
Furthermore, it is Parliament that gets the blame very often, although it is of course the Member States, the national governments, who have the power to rectify this situation.
Since the French presidency is here, may I invite the governments to reconsider this issue, and since we all know we will have to have a solution acceptable to France and to Strasbourg, may I suggest that in exchange for the Parliament sessions going to Brussels, maybe the European Council could meet in Strasbourg? That would have a certain institutional logic. The Commission, the Parliament and the ordinary Council of Ministers, which interact daily, should be in the same town, Brussels. The European Council, which is a strategic body, should have a certain distance from the day-to-day activities. That could meet in Strasbourg, which could confer upon Strasbourg just as much prestige as the sessions of the European Parliament.
Mr President, over the years it has become increasingly apparent that EU taxpayers are sick and tired of paying out EUR 200 million every year so that we can work four days a month in Strasbourg. But the environmental impact in particular of these trips in a year equate to, I am told, 13 000 transatlantic jumbo jet journeys - and this at a time when Parliament itself is trying to impose draconian environmental regulation on European business. Surely it is a case of 'do as I say, not as I do'.
The events of August and September have proved that there is no need to travel here and that the Parliament building in Brussels is more than capable of coping with our official sittings, and that EU citizens would be far happier if we discontinued this monthly commute. I find it rather nonsensical that Parliament has so long been incapable of addressing this issue and putting pressure on the Council to put an end to this flying circus.
Thank you - there are always new arguments.
Mr President, you will be pleased to know that I am not going to talk about Strasbourg, or even the fact that your eyesight is getting worse as about half the Members you have called appeared not to be in the room.
What I want to talk about is the Penhallow fire - which I have mentioned before in this House - a fire disaster which took place on 17 and 18 August last year in my constituency. A newsletter has recently been produced which suggests that the fire doors were not adequate, that sprinklers would have actually saved the hotel from being burnt down and that, in fact, the fire was arson. These are speculations made by an, admittedly inexperienced, fire officer, but the problem is that neither the fire service nor the police have published the official report.
As Commissioner Kuneva is at the moment in the process of looking at proposals for improving hotel fire safety across Europe, can I ask her to urge the authorities in the United Kingdom to actually publish a report so that we can get to the bottom of this matter?
- (SK) We often hear it said these days that nobody can make a tree grow to the sky. The banks persuaded the weak and needy that with loans at 1% they could live the good life, while failing to point out that this 1% was for a limited period only and would soon shoot up. The pursuit of profit at any price has brought the financial system crashing down. I will leave it to the financial experts to investigate the matter more closely. All I would like to do is to warn against untrammelled freedom in an area which affects me and with which I have been entrusted in this House.
Today, in societies where men and women are counted in their billions, girls are being murdered by the million. Freedom of choice for women, allied with antenatal diagnostics, has become a tool for eliminating womankind. We are all too aware now that profits cannot continue to rise indefinitely, and the same thing can surely be said in the field of morality. Untrammelled freedom turns against us. We should learn to recognise when a tree has reached its natural height and to respect it for what it is.
(HU) Mr President, two of Hungary's neighbours, Austria and Slovenia, have held elections and in both countries the Social Democrats have emerged victorious. You mentioned that Mr Borut Pahor, our colleague, has resigned his mandate and will probably be Slovenia's next prime minister. At the same time, and this is why I asked to have the floor, what has happened in Austria is extremely worrisome, namely, the far right has won nearly 30% of the votes in these latest elections. This outcome fills every European citizen with concern. Apart from overcoming the financial crisis, the most important task in Europe is to counter instances of extremism throughout Europe. I welcome that the leader of the Social Democrats and future chancellor, Mr Fayman, firmly insisted that there can be no cooperation with the far right in Austria. In the face of the 'brown' menace, all democratic forces on the right and left must join together in Europe. Thank you for your attention.
(HU) Multilingualism and intercultural dialogue does not preclude the possibility for those who belong to the same culture and speak the same language to meet and create international organisations and consultative bodies. The international organisation representing French speakers across five continents and in 55 Member States supports the political, cultural and economic cooperation of nearly 200 million French speakers. The World Jewish Congress has been coordinating the defence of its members' interests since 1936 through 100 countries. There is also an International Council of Jewish Parliamentarians. Romania has a department within its Ministry of Foreign Affairs that looks after the interests of Romanians living abroad. It was for a similar purpose that the Forum of Hungarian MPs from the Carpathian Basin was established. The political representatives of Hungarians scattered across eight countries meet once a year to discuss the concerns and the future of their communities and countries. It is incompatible with European norms for any community - be it French, Jewish, Romanian or Hungarian - to be attacked for its peaceful efforts to defend its interests, as is happening these days in Slovakia. Thank you.
(RO) The TEN-T network (Trans-European Transport Network) is currently facing a number of major challenges. On the one hand, delays have been noted in the implementation of some of the 30 priority projects due to a lack of finances from the Member States involved, while on the other hand, there has been the desire, ever since 2005, to expand the TEN-T network to integrate Europe's transport system with that of the Union's neighbouring states.
The seminar recently organised by the Commission kicked off a practical series of debates and consultations concerning the review in 2010 of the list of priority TEN-T projects. In my view, we need to have high-speed trains connecting Bucharest, Constanţa and Sofia with the other European capitals. In addition, the development of ports and airports in Romania and the implementation of cross-border transport projects at the border between Romania, Moldova and Ukraine need to feature again among the priority TEN-T projects.
Furthermore, the TRAN Commission delegation, which visited Romania in early October, supports the need to give the Danube a higher priority in the development of European transport policy.
Mr President, three weeks ago, the global financial crisis that had threatened America's banking system with meltdown began to take its toll on this side of the Atlantic. For many of my constituents, economic disaster had been theoretical, but since then it has become a hard reality rather than a distant threat, as jobs are lost, house prices plunge and social services are being cut.
I welcome the swift action by the Commission and the Member States in securing deposits and in shoring up the capital of banks, because it does not take long for a global crisis to become a domestic one.
- (SK) The communist regimes in Central Europe regarded the church as an internal enemy and began to fear it particularly on 16 October 1978, when Karol Wojtyla of Poland was elected Pope.
I would like to take this opportunity to thank my Polish colleagues for inviting me to join the group organising the event commemorating in the European Parliament the 30th anniversary of the start of John Paul II's papacy and the 20 years since he spoke on the floor of the European Parliament in Strasbourg. His words: 'Be not afraid!' played a key role in inspiring the courage, particularly among Christians, that led to the spiritual revolutions which brought about the collapse of totalitarian communism in Central Europe.
Today, humanity finds itself once again at a crossroads. We shall either transform our world into a blossoming garden or bring about its ruin. I firmly believe that today more than ever we must pay greater heed to the message of John Paul II.
(FR) Mr President, I should like to respond to the speeches made by Mr Corbett and others concerning our return to Strasbourg and the running costs involved.
It is true that Europe is not just about what is reasonable. Although it tries to be rational, it operates on the basis of symbols, too. It is not a unitary state, and we do not operate with only one capital in which all our institutions are based. Some are here in Strasbourg; the Central Bank is in Frankfurt; I believe that the Medicines Agency is in the United Kingdom.
All this comes at a price. However, we also know the price to be paid for not having a Europe; we have paid it enough throughout our history. Thus EUR 200 million - if that is one of the elements that enable institutions to function properly, and, for example, enable Europe to get a better grasp of the problems of the financial markets and, perhaps, in the future, to save over EUR 1 000 billion on rescue plans for financial institutions - then I believe that that is a price worth paying to have a properly functioning democracy.
(RO) I have asked to be given the floor so that I can draw Parliament's attention to a serious problem with the process for taking up European funds for rural development in Romania. I am sorry to say that the Romanian authorities are systematically violating the principle of providing the potential beneficiaries of these funds with correct, transparent information.
Recently, the applicant's guides for two important measures from Romania's National Programme for Rural Development were published, without even a minimum promotion and information campaign, just a single day before the start date for submitting applications for financing. The red tape involved with granting funds for rural development is completely awful for any citizen. At least a month is needed for some of the documents requested, while the appropriate session for submitting projects is due to finish at the end of that month.
I believe that Community legislation should set out clearer and stricter regulations in order to avoid situations of this kind. Otherwise, the European funds will not be able to achieve the relevant objectives.
(DA) Mr President, Commissioner, ladies and gentlemen, I would like to draw Parliament's attention to the fact that the Danish Government has not implemented Directive 2002/73/EC on equal treatment. On 21 March 2007, the Commission sent a letter of formal notice to the Danish Government in which it pointed out, among other things, that Denmark is not complying with the provisions of the directive regarding the appointing of a body for the promotion, analysis, monitoring and support of the equal treatment of women and men. Denmark did have such a body under the previous government, but the present government abolished it the same year as the directive was introduced. The Commission is now having to act and order the Danish Government to establish a body that will ensure that Danish women do not fall further behind with regard to equal treatment and equal pay.
Mr President, the Commission proposal on patients' rights to cross-border health care seeks to broaden the rights of patients to obtain treatment abroad if they experience undue delay in receiving treatment at home.
A chronic example of undue delay has been brought to my attention recently in my own constituency. Children in the HSE Southern Region are being forced to wait up to 48 months for orthodontic treatment. Moreover, waiting times have become even longer over the past three years. It is my sincerest hope that with the cross-border proposal we can work towards shortening such undue delay by making it easier for patients to travel to receive quality treatment on time. Ultimately it should be the right of all patients to receive high-quality treatment close to home, but in the case of blatant gaps in provision we should have the right to travel freely to receive this necessary treatment abroad.
(EL) Mr President, the recent crisis has taught us that we need to rely on solidarity, not individualism, and that we need to change our way of life and, as the European Union, to attach particular significance to how each Member State can deal effectively with its own problems.
This should, however, relate to every form of expression of life and not just to economic problems. It should also relate to respect for national ways of life, and I refer here to Sunday as a day of rest. Sunday was adopted as a day of rest in the fourth century A.D. and we should not fall into a European model that does away with it.
I trust that something of this sort will never happen in Europe.
(HU) Thank you, Mr President. It was exactly three years ago that Croatia began accession negotiations with the European Union. At the eighth meeting of the Joint Parliamentary Committee, held a few days ago, we noted that since that time Croatia has achieved considerable progress in all areas. Negotiations have now been opened on 21 of the 35 chapters. Moreover, the country is making enormous efforts to carry out the necessary reforms and fulfil the criteria for membership. I am confident that the European Commission will present, along with the progress report on Croatia due on 5 November, a timetable that gives the Croatian Government a clear roadmap indicating how the accession talks can be concluded by the end of 2009, that is, by the end of the Barroso Commission's term of office. This timetable will be feasible, however, only if we succeed in speeding up the negotiations and if the Council is willing to open up additional chapters by the end of the year. I am convinced that Croatia's accession will serve as an example to its neighbouring countries and will at the same time serve as an important stabilising factor in the region. Thank you.
Mr President, as one of the three Northern Ireland MEPs involved in securing the original PEACE funding in 1994, which I believe has made an immense contribution to Northern Ireland's social and economic well-being, I would personally like to thank and pay tribute to the hard work of those who, over the years since then, have given freely of their time and put considerable effort into the work of the local strategy partnerships. They have shouldered the burden for the implementation, which I know was a very onerous task.
This December they will be stood down, and they have been given little thanks for what they have achieved. Many have criticised the PEACE programme, accusing it of having non-measurable outcomes. However, I say to the critics that they are wrong: what the programme facilitated was cooperation and partnership at local level, and that would not have happened without PEACE funding. People were brought together to work in partnership who would never have had that opportunity if it had not been for the PEACE programme.
Could I ask you, Mr President, to write to the overall strategy partnerships board expressing the thanks of this Parliament - because we are central to what has been achieved - to those people who have unceremoniously been stood down after all these years of working and giving their contributions freely to the people they hope to help?
(EL) Mr President, on 16 October we celebrated World Food Day. When this day was established in 1980, the objective was to reduce hunger. Today, however, we are in the paradoxical position of having to deal with two scourges: hunger and obesity, with hunger hitting the developing world and obesity the developed world.
Today, hunger threatens approximately 850 million people on this planet and approximately 40 million die from hunger every year. It is estimated that 2 billion people are suffering from hunger and that 55% of child deaths in the developing world are due to their poor diet.
On the other hand, the model in the West has given rise to diseases such as obesity, various types of cancer and diabetes: diseases which we estimate will be responsible for 72% of deaths by 2020. I suggest that the European Parliament start a campaign to adopt the Mediterranean diet.
Mr President, it is imperative that, if approved this week, Commissioner designate Baroness Ashton achieves the right balance between EU food security and food independence on the one hand and helping developing markets in promoting free trade on the other, notwithstanding our existing relationship with ACP nations, which has been extremely important to them and us.
The multilateral trade system has been an important contributor to global prosperity by opening up such markets, and the World Trade Organisation (WTO) has been most effective in providing a more level playing field for poorer nations.
However, any future WTO agreement must not unnecessarily expose vital sectors of our EU economy. On currently available proposals, future EU agricultural production would be threatened. It is predicted that in Ireland alone the value of output from the beef sector could decline by EUR 120 million per year and, overall, the drop in agricultural output value across Ireland could amount to up to EUR 450 million per annum.
We must never agree to threaten the EU's strategic food security, and the Commissioner in her challenging new job would be wise to listen closely to the concerns of this Parliament and observe the mandate she is given by EU governments.
That concludes this item. I would recommend that Members ask for the floor only if they plan to be present.